Exhibit 10.11

 

ENPATH MEDICAL, INC.

1999 NON-EMPLOYEE DIRECTOR AND MEDICAL ADVISORY BOARD STOCK OPTION

 

THIS AGREEMENT is by and between Enpath Medical, Inc. (“Company”) and         
(“Optionee”).

 

RECITALS:

 

Pursuant to the Company’s 1999 Non-Employee Director and Medical Advisory Board
Stock Option Plan (“Plan”), adopted in July 1999, for the purpose of encouraging
ownership of shares of the Common Stock of the Company (“Common Shares”) by
Non-Employee Directors and Medical Advisory Board Members (as defined in the
Plan), the Company desires to afford Optionee an option to purchase Common
Shares.  This option does not qualify as an incentive stock option under
Section 422A of the Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, in consideration of the promises and covenants contained herein,
Company and Optionee hereby agree as follows:

 

1.                                       OPTION.  Company grants to Optionee on
                 (“Date of Grant”) the option (“Option”) to purchase an
aggregate of          of the Common Shares (“Shares”) of the Company upon the
terms and conditions set forth herein and in the Plan.

 

2.                                       OPTION PRICE.  Subject to any
adjustments pursuant to the provisions of Section 8, the purchase price of the
Shares subject to the Option (“Option Price”) is                per share, which
represents the fair market value on the Date of Grant.

 

3.                                       TIME OF EXERCISE.  This Option will
become exercisable, in accordance with the vesting schedule set forth in
Section 4, any time prior to                  (“Exercise Period”), unless
terminated prior thereto pursuant to the provisions of Section 7.   The Option
will become void and expire as to all unexercised Shares at 12:00 a.m.
(midnight, Central Standard Time) at the end of such Exercise Period.

 

4.                                       VESTING OF OPTIONS.  This Option vests
in amounts of one-third of the Shares on the date of grant and one-third upon
each subsequent annual re-election to the Board.  In the event the Company or
the stockholders of the Company enter into an agreement to dispose of all or
substantially all of the assets or stock of the Company by means of a sale,
merger, reorganization, liquidation or otherwise, this Option shall become
immediately exercisable with respect to the full number of Shares.

 

5.                                       EXERCISE OF OPTION - MANNER.  Subject
to the terms and conditions hereof, the Option may be exercised by written
notice to the Company at its offices in Plymouth, Minnesota, signed by the
Optionee (or Optionee’s heirs, legal representative(s) or guardian).  Notice of
exercise of the Option will be accompanied by payment in full of the Option
Price of the Shares as to which the Option is to be exercised and the Company
will issue and deliver a certificate or certificates representing such Shares as
soon as practicable after such notice and payment are received.  Payment of such
Option Price will be made by a check payable to the order of the Company.

 

6.                                       DELIVERY OF STOCK.  The exercise of the
Option shall be conditioned upon the receipt from Optionee (or Optionee’s heirs,
legal representative(s) or guardian) of a representation that, at the time of
such exercise, it is the intent of such person to acquire the Shares for
investment and not with a view to distribution, or the receipt of an opinion of
counsel satisfactory to the Company that the issuance of shares in conjunction
with the exercise of this Option would not constitute a violation by the
Optionee or the Company of any applicable law or regulation of any governmental
authority; provided, however, that the receipt of this representation will not
be required upon exercise of the Option in the event, at the time of such
exercise, the Shares subject to the Option are covered by an effective
registration statement under the Securities Act of 1933, as amended.  The
certificates for unregistered shares issued for investment will be restricted by
the Company as to transfer unless the Company receives an opinion of counsel
satisfactory to the Company that such restriction is not necessary.

 

--------------------------------------------------------------------------------


 

7.                                       TERMINATION AS DIRECTOR.

 

(a)                                  The right to exercise this Option will be
suspended upon formal written notice to the Optionee by the Chief Executive
Officer of the Company of his or her belief that an act of misconduct has been
committed by Optionee.  If the Board (excluding Optionee) determines that such
misconduct has occurred, then neither the Optionee nor Optionee’s estate shall
be entitled to exercise any Option whatsoever.  Optionee shall be notified of
such finding in writing.  “Misconduct” is defined in Paragraph 12 of the Plan.

 

(b)                                 If Optionee ceases to be a director of the
Company, the Option may, within one year after Optionee’s death or termination
as a director, be exercised to the extent that Optionee was entitled to exercise
the Option on the date of Optionee’s termination, by the Optionee or the person
or persons to whom Optionee’s rights under the Option pass by will or the
applicable laws of descent or distribution, or Optionee’s personal
representative, as may be appropriate, but in no case after the expiration of
the term of this Option.

 

8.                                       ADJUSTMENTS UPON CHANGES IN
CAPITALIZATION.  In the event of a merger, consolidation, reorganization, stock
dividend, stock split, or any other change in corporate structure or
capitalization affecting the Company’s Common Shares, appropriate adjustment
shall be made in the maximum number of shares available under the Plan or to any
one individual and in the number, kind, option, price, etc. of shares subject to
options granted under the Plan.

 

9.                                       NON-TRANSFERABILITY OF OPTION.  The
Option granted under this Agreement may not be sold, pledged, assigned or
transferred by the Optionee except by will or the laws of descent and
distribution.  Any attempt to do so will void the Option.  The Option is
exercisable during an Optionee’s lifetime only by the Optionee or by the
Optionee’s guardian.

 

10.                                 WITHHOLDING TAXES.  The obligation to comply
with related federal, state and local taxes is the Optionee’s.

 

11.                                 RIGHTS AS A SHAREHOLDER.  No rights of a
shareholder of the Company will attach to Optionee with respect to any of the
Shares until this Option is duly exercised as to such Shares and the person has
become holder of record of the Shares.  No adjustments will be made for cash
dividends or other distributions or other rights as to which there is a record
date preceding the date such person becomes the holder of record of such Shares.

 

12.                                 LIMITATION OF LIABILITY.  Nothing in this
Agreement shall confer on any Optionee any right to continue as a director of
the Company or affect, in any way, the right of the Company to terminate his or
her services as a director at any time.

 

13.                                 GOVERNING LAW.  This Agreement will be
construed in accordance with and governed by the laws of the State of Minnesota.

 

IN WITNESS WHEREOF, Company and Optionee have executed this Agreement as of the
day and year first above written.

 

 

ENPATH MEDICAL, INC.

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Its: President and Chief Executive Officer

 

 

 

 

 

 

By:

 

 

 

 

Optionee

 

 

--------------------------------------------------------------------------------